Stephens, J.
1. Any conversion by a bailee of the property bailed will defeat any lien which the bailee may have in the property, arising out of the contract of bailment, and will therefore authorize the .bailor to maintain a suit in trover against the bailee for a conversion of the property. 19 Am. & Eng. Enc. Law, 32.
2. Where there is an unauthorized, removal and appropriation to one’s own use of any of the substantial and essential parts of an entire chattel, such conversion will, if the chattel be a complicated mechanism constructed to perform certain work, amount to a conversion of the whole, if the removal of such parts so impairs the chattel as to destroy its character as a whole and defeat its intended use. 28 Am. & Eng. Enc. Law, 683.
3. It follows that where an automobile is by the owner deposited with a garage-keeper, to be safely kept by the latter in storage for the benefit of the owner, a loss or disappearance of such parts of the automobile as the battery and crank, while in the possession of the garage keeper, may amount to a conversion by him of the automobile. It may be inferred under the circumstances that the loss of such parts was due to a misappropriation or conversion of them by the garage-*788keeper, and that such battery and crank were essential and substantial parts of the automobile, and necessary to enable it to perform its intended use.
Decided July 24, 1922.
Trover; from cityr court of Atlanta — Judge Reid. May 30, 1921.
D. K. Johnston, Lawton Nalley, H. W. McLarty, for plaintiff.
W. S. Dillon, C. M. Lancaster, for defendant.
4. The court erred in granting a nonsuit, and therefore it is unnecessary to pass upon the exception of the defendant in the cross-bill to the failure of the court to enter up judgment against the plaintiff for the proven value of the property in question.

■Judgment reversed on the main bill of exceptions; cross-bill of exceptions dismissed.


Jenkins, P. J., concurs.